Title: To Thomas Jefferson from Elizabeth Carter, 3 November 1791
From: Carter, Elizabeth Chiswell
To: Jefferson, Thomas



Dear Sir
Frederickbg Academy November the 3d. 1791

I take the liberty once more, to beg your friendship for my eldest Son Walker Randolph Carter, who is now on his way in the Packet for Philadelphia, to live with Mr. Hunter a Coachmaker, who takes him for two years without fee. I am in hopes I shall be able to cloath him decently and allow him a little pocket money. All I have to ask of you is, that you will be so good to give him your advice and countenance. He has a tolerable education, but fear he may loose what he has learned, unless some friendly person, will sometimes  put him in mind of the bad consequences that will attend his not reading all leasure hours. Any Books you will think propper to recommend and lend, I make no doubt he will be thankfull for, as I can asure you, as I told you in a former letter, that his disposion is very placid, but rather to diffidently backward to go through this life with out the encouragement of a friend, as such I flatter myself you will be. The Atorney has procured the place for him and make no doubt will act a friendly part, but a parents tender feelings woud have all the world look with their eyes on their Children, which must plead my excuse, for now soliciting your attention to my Child, who is in a strange place, at so great a distance from his parents. Mr. Carter has written to several of our Country Gentlemen on this subject, who I hope will all have an eye to the conduct of our Son, and advise him whenever they see Occation. Our Second Son Charles Landon we have placed with a Phisician in this Town, to get acquented with medecine, after which, if our finances will allow, we shall send him to Edenburg. I shoud have preferd Philadelphia, coud we have fixed him there without paying so enormous an admistion fee. After beging your forgivness for this intrution will subscribe myself your obedient & much oblig’d,

Eliza Carter

